If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



BRETT VUKICH,                                                        UNPUBLISHED
                                                                     October 17, 2019
               Plaintiff-Appellee,

v                                                                    No. 341260
                                                                     Wayne Circuit Court
GEICO INSURANCE COMPANY, doing                                       LC No. 16-016146-NF
business as GEICO CASUALTY COMPANY,

               Defendant-Appellant.


Before: METER, P.J., and O’BRIEN and SWARTZLE, JJ.

PER CURIAM.

        Plaintiff, who lives in Wisconsin, purchased an automobile insurance policy from a
company that is neither authorized nor licensed to do business in Michigan. After he was
involved in an automobile accident in Michigan, plaintiff sued to collect Michigan no-fault
benefits, despite the fact that his out-of-state insurance policy did not provide for the payment of
such benefits. Because the trial court erroneously denied defendant’s motion for summary
disposition, we reverse and remand for entry of summary disposition in favor of defendant.

                                       I. BACKGROUND

        Plaintiff was involved in an automobile accident in Michigan. At the time of the
accident, plaintiff held a “Wisconsin Family Automobile Insurance Policy” with GEICO
Casualty Company (GEICO Casualty), which included a provision for medical-expense
payments with a limit of $1,000, but did not include a provision for the payment of Michigan no-
fault benefits. GEICO Casualty is neither authorized nor licensed to do business in Michigan
and has not filed a certification under MCL 500.3163, as amended by 2002 PA 697.

        Defendant filed an insurance claim for Michigan personal-injury-protection (PIP)
benefits under Michigan’s no-fault act, MCL 500.3101 et seq., and GEICO Casualty denied the
claim. GEICO Casualty determined that plaintiff was ineligible for Michigan no-fault benefits
because GEICO Casualty does not issue Michigan insurance policies, given that GEICO
Casualty is neither authorized nor licensed to do business in Michigan.



                                                -1-
        Plaintiff filed this lawsuit alleging breach of contract and fraud. Defendant filed a motion
for summary disposition under MCR 2.116(C)(10), arguing that plaintiff was not entitled to
Michigan PIP benefits because he purchased his out-of-state insurance policy from GEICO
Casualty, which was not authorized to do business in Michigan. The trial court denied
defendant’s motion, holding that the cover page of plaintiff’s insurance contract, which listed
four GEICO companies, created an ambiguity regarding which GEICO entity was plaintiff’s
insurer. Defendant appeals as on leave granted the trial court’s order denying its motion for
summary disposition. See Vukich v GEICO Ins Co, 503 Mich. 879; 917 NW2d 679 (2018).

                                          II. ANALYSIS

        Defendant argues that the trial court erred when it denied its motion for summary
disposition because there is no question of fact that plaintiff’s insurance contract was issued by
GEICO Casualty, not defendant or any other GEICO company.

        This Court reviews de novo a trial court’s decision on a motion for summary disposition
under MCR 2.116(C)(10). Johnson v Vanderkooi, 502 Mich. 751, 761; 918 NW2d 785 (2018).
A motion under MCR 2.116(C)(10) tests the factual sufficiency of a claim. El-Khalil v Oakwood
Healthcare, Inc, __ Mich __, __; __ NW2d __ (2019) (Docket No. 157846); slip op at 6.
Summary disposition is only appropriate when there is no genuine issue of material fact. Id.
This Court also reviews de novo questions of statutory interpretation and the proper
interpretation of a contract. Bazzi v Sentinel Ins Co, 502 Mich. 390, 398; 919 NW2d 20 (2018).

        Insurers authorized to transact automobile-liability insurance, personal-protection
insurance, and property-protection insurance in Michigan are governed by MCL 500.3163.
Although the statute has been recently amended by 2019 PA 21, the former version of the statute
applies in this case. The former version of the statute provided:

       (1) An insurer authorized to transact automobile liability insurance and personal
       and property protection insurance in this state shall file and maintain a written
       certification that any accidental bodily injury or property damage occurring in this
       state arising from the ownership, operation, maintenance, or use of a motor
       vehicle as a motor vehicle by an out-of-state resident who is insured under its
       automobile liability insurance policies, is subject to the personal and property
       protection insurance system under this act.

       (2) A nonadmitted insurer may voluntarily file the certification described in
       subsection (1).

       (3) Except as otherwise provided in subsection (4), if a certification filed under
       subsection (1) or (2) applies to accidental bodily injury or property damage, the
       insurer and its insureds with respect to that injury or damage have the rights and
       immunities under this act for personal and property protection insureds, and
       claimants have the rights and benefits of personal and property protection
       insurance claimants, including the right to receive benefits from the electing
       insurer as if it were an insurer of personal and property protection insurance
       applicable to the accidental bodily injury or property damage.

                                                -2-
       (4) If an insurer of an out-of-state resident is required to provide benefits under
       subsections (1) to (3) to that out-of-state resident for accidental bodily injury for
       an accident in which the out-of-state resident was not an occupant of a motor
       vehicle registered in this state, the insurer is only liable for the amount of ultimate
       loss sustained up to $500,000.00. Benefits under this subsection are not
       recoverable to the extent that benefits covering the same loss are available from
       other sources, regardless of the nature or number of benefit sources available and
       regardless of the nature or form of the benefits.

        There is no dispute in this case that plaintiff’s out-of-state insurance policy does not
provide for Michigan no-fault benefits, and the corporate entity that issued plaintiff’s insurance
policy, GEICO Casualty, was not registered with the state of Michigan under the former version
of MCL 500.3163. Plaintiff argues that he is nonetheless entitled to Michigan no-fault benefits
because he is insured by two other GEICO companies that are certified under the former version
of MCL 500.3163. Plaintiff’s argument rests on whether the cover page of the insurance
contract, which lists four separate GEICO companies, created an ambiguity regarding which
GEICO entity insured plaintiff.

        An insurance policy is subject to the same principles of contract interpretation applicable
to any other type of contract. Rory v Continental Ins Co, 473 Mich. 457, 461; 703 NW2d 23
(2005). Furthermore, “a court must construe and apply unambiguous contract provisions as
written.” Id. A contract is ambiguous and will be construed against the drafter when “a fair
reading of the entire contract of insurance leads one to understand that there is coverage under
particular circumstances and another fair reading of it leads one to understand there is no
coverage under the same circumstances.” Farm Bureau Mut Ins Co of Mich, 460 Mich. at 566-
567 (cleaned up). “[C]ourts cannot simply ignore portions of a contract in order to avoid a
finding of ambiguity or in order to declare an ambiguity.” Klapp v United Ins Group Agency,
Inc, 468 Mich. 459, 467; 663 NW2d 447 (2003).

         The first page of plaintiff’s insurance contract is a declaration certificate, which was
written by a GEICO Casualty employee. The first sentence of the declaration certificate states
that its author is a claims-coverage underwriter for GEICO Casualty. No other GEICO entity is
mentioned on the declaration certificate. The next page of plaintiff’s insurance contract is the
declarations page, which includes a general description of plaintiff’s out-of-state insurance
policy. In the top left corner of the declarations page is the GEICO logo. GEICO Casualty is
listed directly under the GEICO logo. No other GEICO entity is listed on the declarations page.
There are also two automobile-policy amendments following the policy that both state that
GEICO Casualty is plaintiff’s insurer.

         After the declarations page is the cover page, which is the purported source of ambiguity.
The GEICO logo is located at the top of the cover page. In the center of the cover page is the
title of plaintiff’s insurance policy. Under the title of plaintiff’s insurance policy is a list of four
separate GEICO insurance companies: GEICO, GEICO Casualty, GEICO General Insurance
Company, and GEICO Indemnity Company. Plaintiff claims that this list created an ambiguity
regarding which GEICO company was his insurer on the date of the accident, and that this list
led him to believe that he was covered by all the listed GEICO entities. In response, defendant


                                                  -3-
argues that plaintiff’s insurance contract was clear that GEICO Casualty was plaintiff’s only
insurer despite the list of GEICO affiliates on the cover page.

        This Court must read insurance contracts “as a whole to effectuate the intent of the
parties.” Tenneco Inc v Amerisure Mut Ins Co, 281 Mich. App. 429, 444; 761 NW2d 846 (2008)
(emphasis added). Other than the list on the cover page, GEICO Casualty is the only named
insurer throughout plaintiff’s insurance contract. In fact, the first sentence in the agreement
section of the insurance contract states, “We, the Company named in the declarations attached to
this policy, make this agreement with you, the policy holder.” The only company named in the
declarations page is GEICO Casualty. Moreover, the list of GEICO companies on the cover
page is simply a list of affiliated companies. There is no indication on that document that a
contractual relationship exists between plaintiff and the companies listed on the cover page.

        A fair reading of plaintiff’s entire insurance contract does not result in conflicting
interpretations regarding the identity of plaintiff’s actual insurer, and therefore, the insurance
contract must be enforced as written. The plain language of the insurance contract demonstrates
that GEICO Casualty was plaintiff’s sole insurer on the date of the accident. The fact that
GEICO Casualty is part of the same family of GEICO-insurance companies as GEICO
Indemnity and GEICO General Insurance is immaterial. Absent an abuse of corporate form,
parent and subsidiary corporations are presumed to be separate and distinct entities. Green v
Ziegelman, 310 Mich. App. 436, 451; 873 NW2d 794 (2015) (cleaned up). Plaintiff does not
claim that an abuse of corporate form has occurred, and therefore, each GEICO-related entity
must be treated as a separate corporate entity.

        Plaintiff’s unambiguous insurance contract provides that GEICO Casualty was plaintiff’s
sole insurer on the date of the accident. Because plaintiff is a Wisconsin resident who holds a
Wisconsin insurance policy from GEICO Casualty, which is neither certified in Michigan under
the former version of MCL 500.3163 nor authorized to sell insurance in Michigan, plaintiff is
ineligible to receive Michigan no-fault benefits. Accordingly, defendant is entitled to summary
disposition as a matter of law.

        Reversed and remanded for entry of summary disposition in favor of defendant.
Defendant, having prevailed in full, may tax costs under MCR 7.219(F). We do not retain
jurisdiction.



                                                            /s/ Patrick M. Meter
                                                            /s/ Colleen A. O’Brien
                                                            /s/ Brock A. Swartzle




                                               -4-